77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence W. CAMPBELL, Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt;Rickie Harrison;  John Doe;  Annie Addy;  JoeHilton, Defendants--Appellees.
No. 95-7495.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   William B. Traxler, Jr., District Judge;  Joseph R. McCrorey, Magistrate Judge.  (CA-95-2545-3-21-BC)
Lawrence W. Campbell, Appellant Pro Se.  Paul Lee Reeves, Amy Dare Lohr, LEWIS, REEVES & STONE, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the magistrate judge's order denying Appellant's objections to the removal of this case from state court.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny Appellant's motion for a stay of the district court's proceedings and dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED